



COURT OF APPEAL FOR ONTARIO

CITATION: Lochner v. Toronto (Police Services), 2015 ONCA 703

DATE: 20151020

DOCKET: C60123

Gillese, Pepall and Lauwers JJ.A.

BETWEEN

Silvano Lochner

Plaintiff (Appellant)

and

Toronto Police Services Board, Detective Alex
    Will (Badge No. 362), and Chief of Police William Blair

Defendants (Respondents)

Silvano Lochner, acting in person

Robert L. Love and Damian Hornich, for the respondents

Heard: September 11, 2015

On appeal from the judgment of Justice James M. Spence of
    the Superior Court of Justice, dated February 12, 2015.

COSTS ENDORSEMENT

[1]

By endorsement dated September 17, 2015, this court dismissed Mr.
    Lochners appeal and indicated that if the respondents sought costs, they were
    to file written submissions within 10 days of the date of release of the
    endorsement.  The endorsement further provided that Mr. Lochner was to file any
    response no later than 15 days after the date of release of the endorsement.

[2]

We have now received the respondents written submissions.  We have
    received nothing in writing from Mr. Lochner.

[3]

As the respondents were fully successful on the appeal, we are satisfied
    that costs should follow the event, on a partial indemnity basis.

[4]

Accordingly, costs of the appeal fixed in the sum of $5,000, all
    inclusive, are ordered in favour of the respondents.

E.E. Gillese J.A.

S.E.
    Pepall J.A.

P.
    Lauwers J.A.


